Order entered May 13, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-01559-CV

                                DAWN NETTLES, Appellant

                                              V.

  GTECH CORPORATION AND THE TEXAS LOTTERY COMMISSION, Appellees

                     On Appeal from the 160th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-14-14838

                                          ORDER
       We GRANT appellant’s May 11, 2016 unopposed third motion for extension of time to

file brief and ORDER the brief be filed no later than May 18, 2016.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE